Exhibit 10.3

 

[ex10-3img001.jpg]

 

 

 

March 23, 2015

 

GulfMark Offshore, Inc.

842 West Sam Houston Parkway North

Suite 400

Houston, Texas 77024

 

Dear Sir:

 

I propose and voluntarily agree to a 5% reduction in my annual base salary
effective as of the first full payroll period commencing after this date. I
agree that this reduction in my annual base salary will not be a breach of any
agreements I have with the company.

 

Sincerely,

 

 

/s/ Richard M. Safier                         

Richard M. Safier

SVP and General Counsel

GulfMark Offshore, Inc.

 

 

Agreed:

 

 

/s/ Quintin V. Kneen                         

Quintin V. Kneen

President and Chief Executive Officer

GulfMark Offshore, Inc.

 

 

 

 

 

 

 